Brooke /s




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2014

                                      No. 04-12-00703-CV

                                          Eric WARD,
                                           Appellant

                                                v.

                                        Brooke WARD,
                                           Appellee

                   From the County Court at Law No 4, Williamson County, Texas
                                   Trial Court No. 11-1851-FC4
                         The Honorable John B. McMaster, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

           The Appellee’s Motion to Dismiss Appeal is MOOT.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court